                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     WESTERN DIVISION

RYAN LIMA                                                                            PLAINTIFF

v.                                    NO. 4:17CV00864 JLH

DANA S. BOYD                                                                       DEFENDANT

                                    ORDER OF DISMISSAL

        Having been notified that a settlement has been reached in this matter, the Court finds that

this case should be dismissed.

        IT IS THEREFORE ORDERED that the complaint and all claims in this action against

defendant be, and they are, hereby dismissed with prejudice.

        The Court retains complete jurisdiction for thirty (30) days to vacate this order and to

reopen the action if it is satisfactorily shown that settlement has not been completed and further

litigation is necessary.

        IT IS SO ORDERED this 29th day of October, 2018.



                                                      ________________________________
                                                      J. LEON HOLMES
                                                      UNITED STATES DISTRICT JUDGE
